Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1 and 11, the prior art does not disclose “…a set of converter battery distribution units, each converter battery distribution unit of the set of converter battery distribution units (i) being connected to one or more corresponding loads of a set of loads… a battery pack being directly connected to the converter-modular power tile and including one or more modules of batteries, each module configured to match and deliver power to a dedicated load of the one or more corresponding loads connected to the converter battery distribution unit.“ in combination with the remaining limitations of independent claims 1 and 11. Dependent claims 2-10 and 12-20 are also allowed
The examiner found BLUMER et al. (US 2016/0039371 A1, hereinafter BLUMER) and KOJORI et al. (US 9,013,066 B2, hereinafter KOJORI) to be the closest prior art of record.
BLUMER discloses a high efficiency multifunction power system for an aircraft is provided. The system includes an AC generator and a multifunction power converter-controller module including at least one multifunction power converter-controller. The at least one multifunction power converter-controller is configured to function as a power converter and a controller to perform multiple operation modes. KOJORI discloses a high voltage electric 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/AHMED H OMAR/            Examiner, Art Unit 2859       

/EDWARD TSO/Primary Examiner, Art Unit 2859